Case 20-20536-GLT         Doc 107    Filed 12/16/20 Entered 12/16/20 12:56:21     Desc Main
                                    Document      Page 1 of 3


                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 IN RE:

 SANDRA L. ADAMS                                        Bankruptcy No. 20-20536-GLT

                Debtor.                                 Chapter 13

 SANDRA L. ADAMS,                                       Document No.

                Movant,
          vs.

 NO RESPONDENT.

                 RESPONSE MOTION TO DISMISS CHAPTER 13 CASE

      AND NOW, comes Lawrence W Willis, and files this RESPONSE DEBTOR’S

 MOTION TO DISMISS CHAPTER 13 CASE as follows


      1.        Admitted.

          2.    Admitted.

          3.    Counsel does not oppose dismissal, however, seeks authorization for the

                Chapter 13 trustee to disburse funds per the Order on Application for

                Compensation entered at Document number 74.

      4.        Admitted

      Wherefore, Counsel respectfully requested that this Honorable Court enter an Order

      authorizing the disbursement of funds on hand.

                                                        Respectfully Submitted,

 Dated: December 11, 2020                                /s/ Lawrence W Willis
                                                        Lawrence W. Willis
                                                        Willis & Associates
                                                        201 Penn Center Blvd
                                                        Suite 310
                                                        Pittsburgh, PA 15235
                                                        412-235-1721
                                                        Email:
                                                        ecf@westernpabankruptcy.com
Case 20-20536-GLT         Doc 107    Filed 12/16/20 Entered 12/16/20 12:56:21   Desc Main
                                    Document      Page 2 of 3




                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 IN RE:

 SANDRA L. ADAMS                                        Bankruptcy No. 20-20536-GLT

                Debtor.                                 Chapter 13

 SANDRA L. ADAMS,                                       Document No.

                Movant,
          vs.

 NO RESPONDENT.

                                CERTIFICATE OF SERVICE

        I Lawrence W Willis hereby certify that a true and correct copy of the foregoing

 RESPONSE DEBTOR’S MOTION TO DISMISS CHAPTER 13 CASE was served upon

 the following (via electronic service):


 Ronda J. Winnecour
 Suite 3250 USX Tower
 600 Grant Street
 Pittsburgh, PA 15219

Sandra L. Adams
101 Greenview Crt
Gibsonia, PA 15044

Robert O Lampl Law Office
Benedum Trees Building
223 Fourth Avenue, 4th Floor
Pittsburgh, PA 15222


 Dated: December 11, 2020                               /s/ Lawrence W Willis
                                                        Lawrence W. Willis
                                                        Willis & Associates
                                                        201 Penn Center Blvd
                                                        Suite 310
                                                        Pittsburgh, PA 15235
                                                        412-235-1721
                                                        Email:
Case 20-20536-GLT   Doc 107    Filed 12/16/20 Entered 12/16/20 12:56:21   Desc Main
                              Document      Page 3 of 3


                                                  ecf@westernpabankruptcy.com
